DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a method for measuring an ability of high-density lipoprotein to uptake cholesterol comprising a step of mixing Mab or antigen-binding fragment thereof, a labeled cholesterol, and a high-density lipoprotein to form a complex, classified in C12N 15/06
II. Claims 8-15, drawn to a method for quantitating high-density lipoprotein, classified in G01N 33/53.
III. Claims 16-18, drawn to a to a method for measuring an ability of high-density lipoprotein to uptake cholesterol comprising mixing high-density lipoprotein from a first sample and labeled cholesterol, a second step of a first capture antibody and high-density lipoprotein incorporating the labeled cholesterol, thereby forming a first complex of the high-density lipoprotein incorporating the labeled cholesterol and the first capture antibody, and a step of acquiring a first measured value caused by a labeling substance in the first complex;

a step of mixing high-density lipoprotein in a second sample acquired from a
same subject as the subject, a second capture antibody, and a detection antibody to form a second complex,

a step of acquiring a second measured value caused by the second complex,
and

a step of calculating the ability of the high-density lipoprotein to uptake
cholesterol, based on the first measured value and the second measured value,

 classified in C07K 16/18.
Inventions I-III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are different methods with different method steps and different objectives, e.g., quantifying high-density lipoprotein versus measuring an ability of high-density lipoprotein to uptake cholesterol.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification and their recognized divergent subject matter and because the literature search required for the Groups is not coextensive, restriction for examination purposes as indicated is proper.

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/           Primary Examiner, Art Unit 1645                                                                                                                                                                                             	8/28/22